Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 25, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  141398(70)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  MARK CHABAN, P.C., Successor of Law                                                                                 Justices
  Office of Mark Chaban,
               Plaintiff-Appellee,
  and
  TINDALL & COMPANY, P.C.,
            Intervening Appellant,
  v                                                                 SC: 141398
                                                                    COA: 282481
                                                                    Wayne CC: 07-709097-AV
  SHIRLEY GETSINGER, JOSEPH P.
  BUTTIGLIERI, THEODORE P.
  PANARETOS, and KEMP, KLEIN,
  UMPHREY, ENDELMAN & MAY, P.C.,
             Defendants-Appellees.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 8,
  2011 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 25, 2011                       _________________________________________
         d0718                                                                 Clerk